Citation Nr: 1622323	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

3.  Entitlement to a higher initial rating for hiatal hernia, gastroesophageal reflux disease (GERD), esophagitis and gastritis with dysphagia, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for hemorrhoids, currently rated as noncompensable.

5.  Entitlement to a higher initial rating for ganglion cyst of the right hand, currently rated as noncompensable.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for a gastric ulcer.

8.  Entitlement to service connection for lymphadenopathy.

9.  Entitlement to service connection for obesity, to include as secondary to PTSD medication. 

10.  Entitlement to service connection for periodontal disease.

11.  Entitlement to a non service-connected pension (NSCP).

12.  Entitlement to a higher initial rating for asthma with chronic cough, currently rated as noncompensable.

13.  Entitlement to service connection for allergic rhinitis.

14.  Entitlement to service connection for granulomatous disease.

15.  Entitlement to service connection for hidradenitis suppurativa.

16.  Entitlement to service connection for pilonidal cysts.

17.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for spine nerve damage with paralysis.  


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from March 2004 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 and November 2010 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The Board notes that the September 2010 RO decision denied service connection for hearing loss.  In his September 2011 notice of disagreement (NOD), the Veteran does not specifically mention hearing loss as an issue of disagreement.  As the NOD does not include specifically include service connection for hearing loss, this issue is not on appeal.  Gallegos v. Principi, 283 F.3d 1309 (2002); 38 C.F.R. § 20.201.

The Veterans of Foreign Wars provided representation until September 2015.  A September 2015 letter notified him that his representative withdrew from the appeal and invited him to appoint another representative.  He has not done so and remains without representation.  

The Veteran requested a Board Central Office hearing.  He was scheduled for such a hearing in April 2016 and appropriately notified at his address.  He did not report to the hearing.  In April 2016 correspondence, he asserts that he did not receive the hearing notice in a timely manner.  Nonetheless, his most recent correspondence does not include a request to reschedule the hearing.  The hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

A claim of service connection for a dental disability is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2015).  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim of service connection for compensation benefits and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for the purpose of compensation.  The claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is referred to the Agency of Original Jurisdiction (AOJ) for additional referral to the appropriate VAMC.  See 38 C.F.R. §§ 17.161, 19.9(b) (2015).

The issues of higher initial ratings for GERD, hemorrhoids, right hand cyst and asthma; service connection for lymphadenopathy, obesity, granulomatous disease and pilonidal cysts; and compensation pursuant to 38 U.S.C.A. § 1151 for spine nerve damage with paralysis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a continuity of symptomatology for tinnitus is shown.

2.  The Veteran's service-connected PTSD symptoms most closely approximate total social and occupational impairment.  

3.  The evidence is at least evenly balanced as to whether hypertension is proximately due to or the result of service-connected PTSD.  

4.  The evidence is at least evenly balanced as to whether the Veteran has had a gastric ulcer during the pendency of the claim. 

5.  Periodontal disease is not a disability for which service connection for compensation purposes may be granted. 

6.  The Veteran is permanently and totally disabled due to service-connected disability.

7.  The Veteran's report of developing rhinitis symptoms coincident with environmental exposure in Iraq is competent and credible.  

8.  The Veteran's report of developing hydradenitis suppurativa in service is competent and credible. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b) 3.307, 3.309 (2015).

2.  The criteria for a total initial rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, DC 9411 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for hypertension on a secondary basis are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309, 3.310 (2015).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for gastric ulcer are met.  38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b) 3.307, 3.309 (2015).

5.  The claim for establishing service connection for periodontal disease for compensation purposes is without legal merit.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2015).

6.  The criteria for receipt of nonservice-connected pension benefits are not met. 38 U.S.C.A. §§ 501, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2015).

7.  The criteria for service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for service connection for hidradenitis suppurativa are met.  38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board's adjudications are fully favorable regarding most of the issues adjudicated herein.  Discussion of VA's compliance with its duty to notify and assist is moot for the issues resulting in a fully favorable disposition.  

The Board is aware that service treatment records (STRs) may be incomplete and are entirely limited to the Veteran's submissions.  In such case, the legal standard for proving a service connection claim remains unchanged.  See Russo v. Brown, 9 Vet. App. 46 (1996); see Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  The Board has taken into consideration the missing STRs and, as appropriate, granted several claims by employing the heightened consideration of the benefit-of-the-doubt standard to rely on the competent and credible reports of medical history and symptoms.  See Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

For periodontal disease, the claim for compensation lacks legal merit.  The issue of entitlement to a non service-connected pension is rendered moot by the favorable action for the PTSD claim.  As the law, and not the facts, is dispositive of these claims, the duties to notify and assist imposed by the VCAA are not applicable to them.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet.App. 534, 542-543   (2002) (finding that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this instance, tinnitus, hypertension and gastric or duodenal ulcers qualify as 38 C.F.R. § 3.309(a) chronic diseases, and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be considered.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as joint pain, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Tinnitus

Personnel records confirm that the Veteran served in Iraq in the vicinity of active combat.  In-service noise exposure is conceded.  

June 2008 post-deployment health assessment reflects that the Veteran denied tinnitus.  

November 2008 service treatment records (STRs) includes reports from the Veteran about noise exposure while working in Iraq.  He was concerned that he had hearing loss.  

In June 2009 private medical records, the Veteran complained about loud noise exposure in-service and hearing loss.  He also reported tinnitus.  

In July 2010, the Veteran was afforded a VA audiology examination.  He reported noise exposure from mortars and helicopters without hearing protection.  He stated that he first noticed tinnitus in 2005 while he was stationed in Iraq.  It was intermittent, but recurrent.  He indicated that it had worsened with Paxil.   

Resolving reasonable doubt in the Veteran's favor, a continuity of tinnitus symptomatology since service is demonstrated.  Tinnitus is a highly subjective symptom that the Veteran is competent to report.  Jandreau, 492 F.3d at 1377.  The Board considers the Veteran's reports generally plausible and probative evidence of a continuity of tinnitus symptomatology since service.  The claim is granted.  Id.; 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309. 

(ii) Hypertension to include as secondary to service-connected PTSD.

Supplemental regulations govern hypertension claims.  For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, DC 7101 n.1 (2015).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id.

STRs from April 2008 reflect a blood pressure reading of 148/92.  The Veteran sought treatment following a 24 hour period of illness from an upper respiratory infection.  

STRs from July 2008 reflect a blood pressure reading of 133/67.  

An April 2010 letter from the Veteran's treating psychiatrist, Dr. R.F., reflects that the Veteran had chronic PTSD symptoms.  He believed the stress of PTSD and being unable to work was causing the Veteran to develop increasing blood pressure.    

In July 2010, the Veteran was afforded a VA general medical examination.  The examiner noted a problem of elevated blood pressure beginning in 2008.  The Veteran reported having elevated blood pressure readings during in-service physical examinations.  In April 2010, he was formally diagnosed and treated for hypertension.  He believed his recent weight gain exacerbated the problem.  The examiner listed the condition as stable with good response to medication.  Clinical blood pressure measurements were 142/86, 147/90 and 151/95.

July 2013 private medical records reflect that the Veteran continued to experience severe PTSD symptoms.  His blood pressure was recorded as 150/92 and the examiner assessed it as labile, particularly with salt intake.    

The Board notes the rigorous VA hypertension diagnosis definition above, but finds the available medical evidence sufficient to grant the claim.  See 38 C.F.R. § 4.104, DC 7101 n.1 (2015).  The currently available STRs indicate that the Veteran had at least one episode of elevated blood pressure in service.  The Veteran was formally treated for hypertension within two years of separation and his treating psychiatric believes it is causally related to service-connected PTSD. Moreover, VA's own statements in connection with its rulemaking authority support such an association.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  The Board thus finds the current evidence satisfactory to show a nexus between hypertension and service connected PTSD, and the claim is granted.  38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309, 3.310; O'Hare, 1 Vet. App. at 367.

(iii) Gastric ulcer

The available STRs document treatment for recurrent reflux symptoms.  A May 2007 Endoscopy confirmed findings of hiatal hernia, esophagitis and esophageal stricture.  

The July 2010 VA examination report reflects that the examiner assessed a history of gastric ulcer from 2007.  He cited in-service esophagogastroduodenoscopy (EGD) confirming gastritis with a small ulcer.  Currently, the Veteran experienced abnormal colic, nausea or vomiting and abdominal distention.  He also had frequent burning epigastric pain.  

Gastric ulcers are considered a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  The finding of the July 2010 VA examiner that the Veteran had a gastric ulcer in service is therefore significant.  Under 38 C.F.R. § 3.303(b), medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  Although the July 2010 VA examiner did not specifically diagnose gastric ulcer, the fact that the Veteran had a gastric ulcer very close to the end of his military service in 2007 and filed a claim for service connection for this disorder in November 2009 within a year of separation from service warrants the conclusion that this chronic disease manifested in and since service.  Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Entitlement to service connection for gastric ulcer is therefore warranted.

 (iv) Periodontal disease

Compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting for the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service-connected solely for the purpose of establishing eligibility outpatient dental treatment purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150. 

Service connection for compensation purposes for periodontal disease is precluded. 38 C.F.R. § 3.381(b).  Where, as here, the law and not the evidence is dispositive, the claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

(v) Allergic rhinitis 

Service records confirm that the Veteran served in Iraq.  In his June 2008 post-deployment questionnaire, he endorsed developing a chronic cough and often being exposed to smoke fumes.  

Throughout the record, he reports developing allergic symptoms due to poor air from working in proximity to a burn pit in Balad, Iraq.  He submitted a Veterans Benefit Administration (VBA) training letter detailing the air pollution and environmental hazards caused by the large burn pit in Balad, Iraq.  The Board finds the Veteran's reports of in-service environmental exposures competent and credible.  

June 2009 private medical records show that the Veteran had a history of allergic rhinitis and was placed on Advair and Singular.  

The October 2010 VA examination report reflects that the Veteran developed rhinitis in 2005 after exposure to the Iraq burn pits.  It was intermittent with remissions.  He used antihistamines for treatment.  

The Veteran is competent to report his rhinitis symptoms and history.  Jandreau, 492 F.3d at 1377.  The Board finds his account that they are attributable to environmental exposures in Iraq plausible and consistent with the record.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Service connection for allergic rhinitis is granted.  38 C.F.R. §§ 3.102, 3.303; O'Hare, 1 Vet. App. at 367.

(vi) Hidradenitis suppurativa 

As noted, STRs are incomplete, and do not include the reported treatment for hidradenitis suppurativa. 

October 2010 VA examination report reflects that the Veteran had a history of hydroadenitis in the axilla and inguinal area in Iraq.  He reportedly had the areas drained on multiple occasions in service.  Clinical examination showed hyperpigmented area and scars of the affected areas.  The examiner diagnosed hydroadenitis suppurativa.  

In this case, the Board finds the Veteran's reports of groin cyst treatment in service competent and credible.  The October 2010 VA examination report verified the residuals from his reported in-service treatment and a current diagnosis.  Service connection for hydroadenitis suppurativa is granted.  38 C.F.R. §§ 3.102, 3.303; O'Hare, 1 Vet. App. at 367.

III.  Higher initial ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In this appeal, the Veteran is challenging the initially assigned disability rating.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(i) PTSD

The Veteran is service-connected for PTSD, currently rated as 50 percent disabling.   38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Under the General Rating Formula, 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Notably, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The evidence reflects that the Veteran developed severe PTSD symptoms in service from traumatic exposures.  He served as a physician.  When deployed to Iraq, he treated and managed a hospital primarily caring for service members with life-threatening combat injuries.  Additionally, the hospital was near a combat zone and exposed him to the threat of hostile military activity.  When he returned from Iraq in June 2008, his increasing PTSD symptoms led him to be placed on a disability profile, and then separated from service approximately six months later.  

The Veteran has been unable to secure gainful employment after service due to severe PTSD symptoms.  A finding of total occupational impairment is thus warranted.  See May 2014 Total Disability based upon Individual Unemployability (TDIU) claim; April 2014 Dr. P.A. letter.  

The remaining issue is social impairment.  38 C.F.R. § 4.130, DC 9411.  Review of the July 2010 VA PTSD examination report indicates that the Veteran was unmarried and without a significant other.  He was close to his parents and tried to date, but found it difficult due to his anxiety.  The examiner commented that the Veteran had become increasing isolated and withdrawn.  The Veteran reiterated the examiner's conclusion and stated that he enjoyed "lying around and doing nothing."  He denied any current social activities.  He reported ceasing recreational activities that he had previously found enjoyable.  Following clinical interview, the examiner assessed the PTSD symptom as occurring on a daily basis with moderate to severe intensity.  He characterized the overall symptoms as productive of deficiencies in occupational and social function.  

More recently, the Board must note the evidence indicates that the Veteran has had further decompensation despite a paucity of contemporaneous medical records.  It is a reasonable inference based upon the Veteran inability to cooperative with his representative and statements made in context with his 38 U.S.C.A. § 1151 claim.  For that claim, he asserts damages for millions of dollars and his comments are suggestive of paranoia or delusive thoughts.  There is no evidence suggesting any improvement in social function since the July 2010 VA PTSD examination report.  Given the available evidence, the Board resolves reasonable doubt to find total social impairment due to PTSD symptoms in addition to occupational impairment.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  

For the above stated reasons, an initial rating of 100 percent for service-connected PTSD is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  Discussion of an extraschedular rating is therefore not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).

IV.  Non service-connected pension 

Improved nonservice-connected pension is a benefit available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).

As relevant, it requires that the claimant attain the age of 65 or be permanently and totally disabled from non-service connected disability.  38 C.F.R. § 3.3(a)(3)(vi)(A).  The Veteran is deemed unemployable due to service-connected PTSD.  He does not meet the basic eligibility criteria for a pension.  Thus, this claim must be denied as matter of law.  Id.; Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for tinnitus is granted.

A total initial rating for service-connected PTSD is granted.  

Service connection for hypertension is granted.

Service connection for gastric ulcer is granted.  

Service connection for periodontal disease for compensation purposes is denied.

Entitlement to non service-connected pension is denied.

Service connection for allergic rhinitis is granted.  

Service connection for hidradenitis suppurativa is granted.  


REMAND

Additional development is needed for these claims to include an additional search for STRs and relevant updated VA examinations.  Concerning service treatment records (STRs), the evidence is limited to those submitted by the Veteran.  The RO created a June 2010 Formal Finding of Unavailability after receiving a negative response from the Record Management Center (RMC).  To ensure that every possible effort has been made, the Board instructs the RO to contact the RMC again or appropriate custodian with another STRs request to determine if the STRs truly remain missing.  

The Board is aware of the Veteran's hesitancy to report for any VA examination.  However, he must be afforded another opportunity to attend the relevant examinations detailed below.  He is advised that the information generated from VA examinations is critical to his remanded claims and may result in increased benefits.  Otherwise, the claims will be evaluated on the evidence of record and may result in lower benefits due to the limited information.  38 C.F.R. § 3.655.

Service connection for lymphadenopathy, obesity, granulomatous disease and pilonidal cysts

Specific VA examinations are needed to determine the symptoms and etiologies for these claimed disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The available evidence is not clear as to the history, precise diagnosis and symptomatology for these claims.  

Higher initial ratings for service-connected GERD, hemorrhoids, right hand cyst and asthma.

The Veteran has not been afforded VA examinations specific to these disabilities since 2010 and the medical evidence obtained since then is limited.  Accordingly, the Board finds that updated VA examinations are needed to adequate assess the current nature and symptomatology for these service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for spine nerve damage with paralysis.  

The Veteran has filed a timely (September 2013) notice of disagreement (NOD) with respect to the February 2013 RO decision.  This was prior to the amendments requiring that specific forms be used for documents such as a NOD.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  The RO/AOJ must issue an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the Records Management Center (RMC) or appropriate custodian to make an additional request for the Veteran's STRs.  Make as many requests as necessary to obtain STRs or until it is apparent further search efforts would be futile.  Document all correspondence.  

2.  Request that the Veteran identify all pertinent medical treatment for the remanded claims.  Furnish private medical records releases and invite the Veteran to submit any medical records in his possession.  Take appropriate action based upon his response.  

3.  Contact the Veteran and inquire as to his willingness to report for any scheduled VA examination.  Make reasonable efforts to accommodate any scheduling or location request.  Document all correspondence.  

4.  Then, schedule the Veteran for appropriate VA compensation examinations to address the nature and severity of service-connected GERD, hemorrhoids, right hand cyst and asthma as detailed below.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

For each service-connected disability above, the examiner must conduct an appropriate clinical evaluation with any indicated testing. 

The examiner must describe the nature and severity of the symptoms attributable to each service-connected disability in response to the applicable schedular rating criteria as detailed in notes (i), (ii), (iii) and (iv) below.

(i)  For GERD, the examiner should provide an opinion as to which of the following criteria best describes the Veteran's GERD with hiatal hernia based on the presence, frequency, and severity of symptoms:

(a) Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.
(b) Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.
(c) With two or more of the symptoms for the 30 percent evaluation [item (b)] of less severity.

The examiner should address all of the Veteran's contentions of flare-ups of GERD, including the frequency and severity of any such flare-ups.

(ii)  For hemorrhoids, the examiner must clinically characterize the hemorrhoids as most closely resembling: (a) mild or moderate internal or external hemorrhoids;
(b) large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences; or 
(c) accompanying persistent bleeding and with secondary anemia, or with fissures.

If there are any additional symptoms attributable to hemorrhoids than those describe above, please describe them in the examination report.

(iii) For right hand cyst, describe whether the cyst is superficial (i.e. not associated with underlying tissue damage) or deep.  Report the clinically observable size of the cyst, whether it is painful on palpation and any other clinically observable symptoms attributable to the cyst, to include disabling effects on the right hand.  

(iv) For asthma, furnish a pulmonary function test (PFT), report on the bronchodilator therapy and indicate whether immuno-suppressant medication is necessary for treatment.  

5. Then, schedule the Veteran for a VA compensation examination to address the nature and etiology of claimed lymphadenopathy.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must conduct a complete clinical lymph examination addressing all of the Veteran's claimed symptoms and perform any indicated testing.  The examiner must accept the Veteran's lay descriptions of Southwest Asia environmental hazards and history of symptoms as generally credible. 

For each lymph diagnosis, the examiner should opine as to whether is it at least as likely as not (a 50 percent probability or greater) that any lymph disorder manifested in service or is otherwise related to service.  In rendering this opinion, the examiner should accept as fact that the Veteran was exposed to environmental hazards in Iraq.  

The examiner must provide a detailed rationale for all opinions.  The Veteran and other lay persons are competent to report on his history of observable symptoms and their reports must be considered.  If the examiner rejects their lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

6.  Then, schedule the Veteran for a VA compensation examination to address the nature and etiology of obesity.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must conduct a complete clinical examination and perform any indicated testing.  The examiner must accept the Veteran's lay descriptions of Southwest Asia environmental hazards and history of symptoms as generally credible. 

The examiner must provide the following medical opinions regarding the current obesity diagnosis:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the current obesity is secondary to the Veteran's use of psychiatric medication?

(b)  If not, is it at least as likely as not (a 50 percent probability or greater) that the current obesity is in any way aggravated by the Veteran's use of psychiatric medication?  If so, describe the baseline level of severity for obesity prior to aggravation.  

(c)  If not, is it at least as likely as not (a 50 percent probability or greater) that the current obesity 
etiologically related to service.  In rendering this opinion, the examiner should accept as fact that the Veteran was exposed to environmental hazards in Iraq.  

The examiner must provide a detailed rationale for all opinions.  The Veteran and other lay persons are competent to report on his history of observable symptoms and their reports must be considered.  If the examiner rejects their lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

7. Then, schedule the Veteran for a VA pulmonary disease compensation examination to address the nature and etiology of claimed granulomatous disease.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must conduct a complete clinical pulmonary examination addressing all of the Veteran's claimed symptoms and perform any indicated testing.  The examiner must accept the Veteran's lay descriptions of Southwest Asia environmental hazards and history of symptoms as generally credible. 

For each pulmonary disease diagnosis, the examiner should opine as to whether is it at least as likely as not (a 50 percent probability or greater) that any diagnosis manifested in service or is otherwise related to service.  In rendering this opinion, the examiner should accept as fact that the Veteran was exposed to environmental hazards in Iraq.  

The examiner must provide a detailed rationale for all opinions.  The Veteran and other lay persons are competent to report on his history of observable symptoms and their reports must be considered.  If the examiner rejects their lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

8.  Then, schedule the Veteran for a VA dermatology compensation examination to address the nature and etiology of claimed pilonidal cysts.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must conduct an appropriate dermatological examination and perform any indicated testing.  The examiner must accept the Veteran's lay descriptions of Southwest Asia environmental hazards and history of symptoms as generally credible. 

The examiner should opine as to whether is it at least as likely as not (a 50 percent probability or greater) that the Veteran has any dermatological abnormality separate and distinct from service-connected hidradenitis suppurativa.  

If a separate and distinct pilonidal cyst or residual disability is found, express a medical opinion on whether the current disability is it at least as likely as not (a 50 percent probability or greater) related to in-service pilonidal cysts or is otherwise related to service.  In rendering this opinion, the examiner should accept as fact that the Veteran was exposed to environmental hazards in Iraq and had in-service dermatological abnormalities.  

The examiner must provide a detailed rationale for all opinions.  The Veteran and other lay persons are competent to report on his history of observable symptoms and their reports must be considered.  If the examiner rejects their lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

9.  Issue a statement of the case (SOC) for the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for spine nerve damage with paralysis.  Do not return the issue to the Board unless a timely substantive appeal has been filed in response to the SOC.

10.  Following the completion of the requested actions and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran (and any newly appointed representative) should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


